DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated December 6th, 2019, and June 30th, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Response to Amendment
Applicant’s Remarks/Arguments filed on December 6th, 2019, have been carefully considered.
Claims 1-20 have been canceled.
Claims 21-40 have been added as new.
Claims 21-40 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22, 27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, the examiner fails to find adequate written support for “an amount of remaining space in the page cache”. The examiner has found support for “speed” and “latency” but finds no mention of an amount of remaining space in the page cache.
Regarding claim 27 and 34, the examiner fails to find adequate written support for “determining another size for the portion of the page cache to be flushed; and flushing the page cache, in accordance with the determined other size of the portion of the page cache to be flushed”. The examiner finds support for determining a size but cannot find support for determining the size of another portion of cache to be flushed and flushing the other sized portion of cache based on that another size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-29, 31-32, 34-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dinker [US2011/0252186] in view of Okmianski et al. [US7,165,129]. Dinker teaches minimizing write operations to a flash memory-based object store. Okmianski teaches a method and apparatus for self-tuning transaction batching.

Regarding claim 21, Dinker teaches a system, comprising: 
a storage node of a plurality of storage nodes that maintain replicas of data volumes [Dinker paragraph 0071, most lines “…A system may comprise of plurality of nodes that each are implemented using a device, such as device 100 of FIG. 1. Each node may be assigned a distinct virtual IP addresses. Two different nodes in the system…can be configured to operate as a mirrored…to one node is replicated to the other...”], the storage node comprising: 
one or more block-based storage devices maintaining one or more data volumes [Dinker paragraph 0031, line 1 “…may comprise one or more solid state devices (SSDs)…”]; and 
a system memory [Dinker paragraph 0032, all lines “…may include a non-volatile (NV) DRAM 326…”] comprising a page cache [Dinker paragraph 0031, last lines “…Each SSD in SSD(s) 310 contains a write cache 328…”]; 
the storage node configured to: 
update, in response to receipt of a write request for the one or more data volumes, a corresponding entry in a page cache maintained in system memory  [Dinker paragraph 0060, lines 1-3 “…maintain a volatile write cache. Data written to the solid state device is initially written to the volatile write cache…”], and store a log record that describes the update in a write log maintained on a persistent storage device [Dinker paragraph 0036, middle lines “…embodiments of the invention enable transaction log(s) 330 (which contain transaction information for write operations performed against object store 130)…”]; 

However, Okmianski does teach flush [Okmianski column 1, lines 33-36 “…The process of persisting data, such as transaction data, from temporary storage, such as a memory buffer, to more permanent storage, such as a disk, is called a flush…”], in accordance with a size of a portion of the page cache to be flushed [Okmainski column 6, lines 24-25 “…adjust the amount of data flushed in each flush operation…”], the page cache to the one or more block-based storage devices in order to persistently update the one or more data volumes [Okmainski column 7, lines 33-35 “…transaction processor 106 announces to the flush processor 108 that a transaction is waiting in the data buffer 130 for flush to the stable storage device 115…”]; 
adjust the size of the portion of the page cache to be flushed [Okmainski column 8, lines 26-29 “…the transaction system 100 makes adjustments in the timing and size of the flushing operation to enable an increase in the amount of data flushed in each flushing operation…”]; and 
flush, in accordance with the adjusted size of the portion of the page cache to be flushed, the page cache to the one or more block-based storage devices [Okmainski column 10, lines 14-17 “…the flush processor 108 persists the data in a data buffer 130 to the stable storage device 115…”].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dinker’s page cache with Okmianski’s teachings of dynamically flushing different sizes of cache data for the benefit of amortizing fixed overhead of the flushing operation over a larger number of transactions thus improving overall throughput and response time [Okmianski column 8, lines 30-34 “…the transaction system 100 amortizes fixed overhead of the flushing operation over a larger number of transactions resulting generally in improved throughput. The response time for each transaction is increased but is still bounded by the maximum response time parameter 135…”].

Regarding claim 22, as per the combination in claim 21, Okmianski teaches the storage node is configured to determine the adjusted size for the portion of the page cache to be flushed based at least in part on one or more of: a speed at which the page cache needs to be trimmed [Okmianski column 8, lines 23-29 “…If the rate 155 of data associated with incoming transactions is higher than the rate of flushing, the flush processor 108 returns to step 200. In step 220, the flush processor 108 determines whether the flushing operation using a current rate of flushing and current amount of data per flush will meet the demands of incoming data. If not, the transaction system 100 makes adjustments in the timing and size of the flushing operation to enable an increase in the amount of data flushed in each flushing operation…”], an amount of 

Regarding claim 23, as per the combination in claim 21, Okmianski teaches the storage node is configured to: reclaim, subsequent to completion of the flushing of the page cache, portions of storage that persistently store the write log; and store, persistently, additional log records that describe additional updates to the page cache in the write log [Okmianski column 3, lines 45-56 “…The system first determines how many transactions are waiting for a flush of the data buffer. The system then determines the amount of data in the data buffer. The system persists the data in the data buffer to the stable storage device. The system then marks previously used memory by the data buffer as available for re-use. The system resets the data buffer size parameter to zero…”].

Regarding claim 24, as per the combination in claim 21, Dinker teaches a persistent storage device to store the log record along with a plurality of other log records [Dinker paragraph 0032, all lines “…hardware platform 110 may include one or more hard-disk drive(s) 314 and one or more HDD controller(s) 316. In an embodiment, each HDD controller in HDD controller(s) 316 may include a non-volatile (NV) DRAM 326. In an embodiment, NV DRAM 326 may store one or more of transaction log(s) 330 and one or more double-write buffer(s) 332 for object store 130…”], wherein the log record and the plurality of other log records describe a state of the page cache including the updated page cache entry to be restored to the page cache in event of a system 
wherein the storage node is configured to: 
upon recovery from a system failure [Dinker paragraph 0099, last lines “…so that in the case of a failure…”]: 
obtain from the persistent storage device maintaining the write log, the log record and the plurality of other log records [Dinker 0099, last lines “…a transaction may be committed by persistently storing a transaction log which describes the transaction, so that in the case of a failure, the changes made by the transaction may be reapplied to the database to bring the database current…”]; and 
apply the log record and the plurality of other log records maintained in the write log to write to the page cache a state of the page cache prior to the system failure [Dinker paragraph 0048, last lines “…Additionally during the initial stages of data recovery, storage blocks contained in double-write buffer(s) 332 may be reapplied to persistent data files to ensure SSD(s) 310 were not partially written to at the point of failure…”].

Regarding claim 25, as per the combination in claim 21, Dinker teaches the storage node that implements the write log is implemented as part of a network-based block-based storage service  [Dinker paragraph 0090, last lines “…However, since the processors, DRAM, flash and networking are all dynamically shared across containers, 

Regarding claims 27 and 34, Dinker teaches a method, comprising: 
performing, by one or more computing devices [Dinker figure 3, feature 110 “Hardward Platform”]: 
updating, in response to receiving a write request for one or more data volumes, a corresponding entry in a page cache [Dinker paragraph 0060, lines 1-3 “…maintain a volatile write cache. Data written to the solid state device is initially written to the volatile write cache…”]; 
storing, persistently, a log record that describes the update in a write log [Dinker paragraph 0036, middle lines “…embodiments of the invention enable transaction log(s) 330 (which contain transaction information for write operations performed against object store 130)…”]; 
Dinker fails to explicitly teach flushing the page cache, in accordance with a size of a portion of a page cache to be flushed, to one or more block-based storage devices in order to persistently update the one or more data volumes; determining another size 
However, Okmianski does teach flushing the page cache [Okmianski column 1, lines 33-36 “…The process of persisting data, such as transaction data, from temporary storage, such as a memory buffer, to more permanent storage, such as a disk, is called a flush…”], in accordance with a size of a portion of a page cache to be flushed [Okmainski column 6, lines 24-25 “…adjust the amount of data flushed in each flush operation…”], to one or more block-based storage devices in order to persistently update the one or more data volumes [Okmainski column 7, lines 33-35 “…transaction processor 106 announces to the flush processor 108 that a transaction is waiting in the data buffer 130 for flush to the stable storage device 115…”]; 
determining another size for the portion of the page cache to be flushed [Okmainski column 8, lines 26-29 “…the transaction system 100 makes adjustments in the timing and size of the flushing operation to enable an increase in the amount of data flushed in each flushing operation…”]; and 
flushing the page cache, in accordance with the determined other size of the portion of the page cache to be flushed, to the one or more block-based storage devices [Okmainski column 10, lines 14-17 “…the flush processor 108 persists the data in a data buffer 130 to the stable storage device 115…”].

Regarding claims 28 and 35, as per the combination in claim 27, Okmainski  teaches said determining another size for the portion of the page cache to be flushed .

Regarding claims 29 and 36, as per the combination in claim 27, Okmianski teaches said determining another size for the portion of the page cache to be flushed comprises determining another size for the portion of the page cache to be flushed based at least in part on latency added to write requests that are blocked during flushing [Okmianski column 3, lines 5-18 “…The system calculates the expected delay in flushing the oldest transaction to the stable storage device by subtracting the time when the oldest transaction announced that it was waiting for flush from the current time and adding the time to flush the data buffer to the stable storage device. The system compares the expected delay to a maximum response value. If the expected delay is greater than or equal to the maximum response value, then the system flushes the data buffer to the stable storage device. Finally, if the expected delay is less than the maximum response value, the system proceeds to determining the rate of incoming 

Regarding claims 31 and 38, as per the combination in claim 27, Dinker teaches said storing the log record includes storing the log record along with a plurality of other log records maintained in a persistent storage device [Dinker paragraph 0032, all lines “…hardware platform 110 may include one or more hard-disk drive(s) 314 and one or more HDD controller(s) 316. In an embodiment, each HDD controller in HDD controller(s) 316 may include a non-volatile (NV) DRAM 326. In an embodiment, NV DRAM 326 may store one or more of transaction log(s) 330 and one or more double-write buffer(s) 332 for object store 130…”]; 
the log record and the plurality of other log records describe a state of the page cache including the updated page cache entry to be restored to the page cache in the event of a system failure resulting in a loss of data in the page cache [Dinker 0099, last lines “…a transaction may be committed by persistently storing a transaction log which describes the transaction, so that in the case of a failure, the changes made by the transaction may be reapplied to the database to bring the database current…”]; 
the method further comprises: 
upon recovery from a system failure [Dinker paragraph 0099, last lines “…so that in the case of a failure…”]: 
obtaining from the persistent storage device maintaining the write log, the log record and the plurality of other log records [Dinker 0099, last lines “…a transaction may be committed by persistently storing a transaction log which describes the transaction, 
applying the log record and the plurality of other log records maintained in the write log to write to the page cache a state of the page cache prior to the system failure [Dinker paragraph 0048, last lines “…Additionally during the initial stages of data recovery, storage blocks contained in double-write buffer(s) 332 may be reapplied to persistent data files to ensure SSD(s) 310 were not partially written to at the point of failure…”].

Regarding claim 32 and 39, as per the combination in claim 27, Okmainski said updating, said storing, said flushing in accordance with the size, said determining, and said flushing in accordance with the determined other size are performed by a storage node [Okmainski column 8, lines 26-29 “…the transaction system 100 makes adjustments in the timing and size of the flushing operation to enable an increase in the amount of data flushed in each flushing operation…”];
the storage node is one of a plurality of storage nodes implementing a network- based block-based storage service [Dinker paragraph 0090, last lines “…However, since the processors, DRAM, flash and networking are all dynamically shared across containers, the result is a much more balanced and efficient use of resources than with multiple traditional memcached instances…”]; 
the write request is received from a virtual compute instance implemented by a network-based virtual compute service; and the network-based block-based storage service and the network-based virtual compute service are implemented together as .

Claims 26, 30, 35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dinker [US2011/0252186] in view of Okmianski et al. [US7,165,129] in view of Shats et al. [US2013/0042056]. Dinker teaches minimizing write operations to a flash memory-based object store. Okmianski teaches a method and apparatus for self-tuning transaction batching. Shats teaches cache management including solid state device virtualization.

Regarding claim 26, as per claim 21, Dinker and Okmianski both fail to explicitly teach the storage node is configured to: detect trim events; perform said flushes in response to respective trim events; and upon completion of one or more of the flushes, reclaim one or more portions of the persistent storage device that maintains the write log, and store additional log records, that describe additional updates to the page cache, to the persistent storage device.
However, Shats does teach detect trim events [Shats paragraph 0044, all lines “…A caching driver may send TRIM commands to the SSD when an appropriate amount of clean data is turned into unused (invalid) data.…”]; perform said flushes in response to respective trim events [Shats paragraph 0044, lines 15-17 “…cache .
Dinker, Okmianski, and Shats are analogous arts in that they are all concerned with storing data in computer memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dinker and Okmianski with Shat’s trim commands for the benefit of improving cache performance 

Regarding claims 30 and 37, as per the combination in claim 27, Shats teaches reclaiming, subsequent to completion of the flushing of the page cache, portions of storage that persistently store the page cache log; and storing, persistently, additional log records that describe additional updates to the page cache in the write log [Shats paragraph 0037, all lines “…Data from the SSD 207 is flushed to the storage media 215 from a location indicated by the flush pointer 507, and the flush pointer incremented. The data may be flushed in accordance with any of a variety of flush strategies. In some embodiments, data is flushed after reordering, coalescing and write cancellation. The data may be flushed in strict order of its location in accelerating storage media. Later and asynchronously from flushing, data is invalidated at a location indicated by the clean pointer 512, and the clean pointer incremented keeping unused region contiguous. In this manner, the regions shown in FIG. 4 may be continuously incrementing during system operation. A size of the dirty region 505 and unused region 510 may be specified as one or more system parameters such that a sufficient amount of unused space is supplied to satisfy incoming write requests, and the dirty region is sufficiently sized to reduce an amount of data that has not yet been flushed to the storage media 215…”].

Regarding claim 35 and 40, as per the combination in claim 27, performing said flushing [Shats paragraph 0028, middle lines “…cache management driver 209 also , in response to detecting respective trim events [Shats paragraph 0044, all lines “…A caching driver may send TRIM commands to the SSD when an appropriate amount of clean data is turned into unused (invalid) data.…”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERIC CARDWELL/Primary Examiner, Art Unit 2139